                 Case 3:19-cv-04532-JD Document 9 Filed 10/01/19 Page 1 of 2



 1 Benjamin Heikali (SBN 307466)
   FARUQI & FARUQI, LLP
 2 10866 Wilshire Boulevard, Suite 1470
   Los Angeles, CA 90024
 3 Telephone: (424) 256-2884
   Facsimile: (424) 256-2885
 4 E-mail: bheikali@faruqilaw.com

 5 Attorney for Plaintiff

 6

 7

 8                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9
     CHARLES GLASS, Individually and on         )
10   Behalf of All Others Similarly Situated,   )
                                                ) Case No.: 3:19-cv-04532-JD
11                          Plaintiff,          )
                                                )
12          v.                                  )
                                                ) NOTICE OF VOLUNTARY
13   WAGEWORKS, INC., STUART C.                 ) DISMISSAL
     HARVEY, JR., THOMAS A.                     )
14   BEVILACQUA, EDGAR O. MONTES,               )
     GEORGE PATRICK SCANLON, BRUCE              )
15   G. BODAKEN, JEROME D.                      )
     GRAMAGLIA, ROBERT L. METZGER,              )
16   and CAROL GOODE,                           )
                                                )
17                          Defendants.         )
                                                )
18

19

20

21

22

23

24

25

26

27

28

                                                                               3:19-cv-04532-JD
                                NOTICE OF VOLUNTARY DISMISSAL
                Case 3:19-cv-04532-JD Document 9 Filed 10/01/19 Page 2 of 2



 1          In accordance with Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Charles Glass

 2 (“Plaintiff”), by counsel, hereby gives notice that he is dismissing all claims in the above-

 3 referenced matter, with prejudice to himself and without prejudice as to all others similarly

 4 situated. Because this notice of dismissal is being filed with the Court before service by defendants

 5 of either an answer or a motion for summary judgment, Plaintiff’s dismissal of the Action is

 6 effective upon the filing of this notice.

 7   DATED: October 1, 2019                            Respectfully submitted,

 8                                                     FARUQI & FARUQI, LLP
 9                                                     /s/ Benjamin Heikali
                                                       Benjamin Heikali SBN 307466
10   OF COUNSEL:                                       10866 Wilshire Boulevard, Suite 1470
                                                       Los Angeles, CA 90024
11   FARUQI & FARUQI, LLP                              Telephone: 424-256-2884
     Nadeem Faruqi                                     Facsimile: 424-256-2885
12   James M. Wilson, Jr.                              E-mail: bheikali@faruqilaw.com
     685 Third Avenue, 26th Floor
13   New York, NY 10017                                Counsel for Plaintiff
     Tel: 212-983-9330
14   Fax: 212-983-9331
     Email: nfaruqi@faruqilaw.com
15   Email: jwilson@faruqilaw.com
16   Counsel for Plaintiff
17

18

19

20

21

22

23

24

25

26

27

28

                                              1                                         3:19-cv-04532-JD
                                NOTICE OF VOLUNTARY DISMISSAL
